Exhibit 10(k)

TEXAS INSTRUMENTS 2003 DIRECTOR COMPENSATION PLAN

As Amended October 16, 2008

SECTION 1. PURPOSE.

The Texas Instruments 2003 Director Compensation Plan is designed to attract and
retain qualified individuals to serve as directors of the Company and to
increase the proprietary and vested interest of such directors in the growth and
performance of the Company.

SECTION 2. DEFINITIONS.

As used in the Plan, the following terms shall have the meanings set forth
below:

(a)       “Account” means a Cash Account or Stock Unit Account established under
Section 8 of the Plan.   (b) “Administrator” means the Board or a committee of
directors designated by the Board to administer the Plan.   (c) “Award” means
any Option, Restricted Stock Unit or other stock-based award under the Plan.  
(d) “Award Agreement” means any written agreement, contract or other instrument
or document evidencing any Award granted under the Plan, which may, but need
not, be executed or acknowledged by a Director.   (e) “Board” means the Board of
Directors of the Company, as constituted from time to time.   (f) “Cash Account”
means the bookkeeping accounts established pursuant to Section 8(b)(i) on behalf
of each Director who elects pursuant to Section 8(b) to have any of his or her
Deferred Compensation credited to a cash account.   (g) “Change in Control”
means an event when (i) any Person, alone or together with its Affiliates and
Associates or otherwise, shall become an Acquiring Person otherwise than
pursuant to a transaction or agreement approved by the Board prior to the time
the Acquiring Person became such, or (ii) a majority of the Board shall change
within any 24-month period unless the election or the nomination for election by
the Company’s stockholders of each new director has been approved by a vote of
at least a majority of the directors then still in office who were directors at
the beginning of the period. For the purposes hereof, the terms Person,
Affiliates, Associates and Acquiring Person shall have the meanings given to
such terms in the Rights Agreement dated as of June 17, 1998 between the Company
and Harris Trust and Savings Bank. Notwithstanding the foregoing, if a
Restricted Stock Unit granted under this Plan is or becomes subject to Section
409(A) of the Code, then with respect to such Restricted Stock Unit “Change in
Control” means a change in control event as to the Company, as defined in
Section 409(A) of the Code and the regulations thereunder.     (h) “Code” means
the Internal Revenue Code of 1986, as amended.

1

--------------------------------------------------------------------------------


(i)       “Company” means Texas Instruments Incorporated, together with any
successor thereto.   (j) “Deferred Cash Compensation” means that portion of any
Director’s Eligible Compensation that is payable in cash and that he or she
elects pursuant to Section 8(a) to be deferred in accordance with this Plan.  
(k) “Deferred Compensation” means that portion of any Director’s Eligible
Compensation that he or she elects pursuant to Section 8(a) to be deferred in
accordance with this Plan.   (l) “Director” means a member of the Board who is
not an employee of the Company or any subsidiary thereof.   (m) “Eligible
Compensation” means (i) the cash portion of any compensation payable by the
Company to a Director for his or her services as a Director but shall not
include any reimbursement by the Company of expenses incurred by a Director
incidental to attendance at a meeting of the Company’s stockholders, the Board,
or any committee of the Board, or of any other expense incurred on behalf of the
Company, (ii) any Restricted Stock Units granted by the Company after November
30, 2006, to a Director for his or her services as a Director, and (iii) any
dividend equivalents paid on Restricted Stock Units pursuant to Section 7(b).  
(n) “Fair Market Value” means the closing price of the Shares on the date
specified (or, if there is no trading on the New York Stock Exchange on such
date, then on the first previous date on which there is such trading) as
reported in “New York Stock Exchange Composite Transactions” in “The Wall Street
Journal” or by WSJ.com or Bloomberg L.P., or if unavailable, then by reference
to any other source as may be deemed appropriate by the Administrator.   (o)
“G&SR Committee” means the Governance and Stockholder Relations Committee of the
Board or any successor committee.   (p) “Option” means an option granted under
Section 6.   (q) “Participant” means an individual who has received an Award or
established an Account under the Plan.   (r) “Plan” means this Texas Instruments
2003 Director Compensation Plan.   (s) “Post-2004 Account” means a Cash Account
or Stock Unit Account containing amounts earned and deferred on or after January
1, 2005, and Restricted Stock Units granted after November 30, 2006, the receipt
of which a Director has elected to defer.   (t) “Pre-2005 Account” means a Cash
Account or Stock Unit Account containing amounts earned and deferred prior to
January 1, 2005.   (u) “Restricted Stock Unit” means a contractual right granted
under Section 7 that is denominated in Shares, each of which represents a right
to receive a Share upon the terms and conditions set forth in the Plan and the
applicable Award Agreement.

2

--------------------------------------------------------------------------------


(v)       “Secretary” means the Secretary of the Company.   (w) “Separation from
Service” means a termination of services provided by a Participant as a member
of the Board or of the board of directors of any other member of the controlled
group of corporations (as defined in Section 414(b) of the Code) which includes
the Company (referred to hereinafter for purposes of this Section 2(w) as the
Company, and such other controlled group members are referred to as “ERISA
Affiliates”), whether such termination is voluntary or involuntary, as
determined by the Administrator in accordance with Treas. Reg. §1.409A-1(h). In
determining whether a Participant has experienced a Separation from Service as a
member of the Board or of a board of directors of an ERISA Affiliate, the
following provisions shall apply:     (i)       If a Director also provides
services to the Company or any ERISA Affiliate as an employee at the time of his
Separation from Service as a member of the Board, the services such Participant
provides as an employee shall not be taken into account in determining whether
the Participant has a Separation from Service as a Director for purposes of this
Plan (provided that this Plan is not, at the time of such determination,
aggregated under Treas. Reg. §1.409A-1(c)(2)(ii) with any plan in which the
Participant participates as an employee).     (ii) A Participant shall be
considered to have experienced a termination of services when the facts and
circumstances indicate that the Participant, the Company and each ERISA
Affiliate reasonably anticipate that the Participant will perform no further
services for the Company or any ERISA Affiliate as a member of the Board (or the
board of directors of any ERISA Affiliate), and the Participant’s term as a
member of the Board has expired.     (iii) If a Director is also providing
additional services to the Company as an independent contractor, he or she
cannot have a Separation from Service for purposes of Section 409A until he or
she has separated from service both as a Director and as an independent
contractor.   (x) “Shares” shall mean shares of the common stock of the Company,
$1.00 par value.

3

--------------------------------------------------------------------------------


(y)       “Specified Employee” means any Participant who is determined to be a
“key employee” (as defined under Section 416(i) of the Code without regard to
paragraph (5) thereof) for the applicable period, as determined annually by the
Administrator in accordance with Treas. Reg. §1.409A-1(i). In determining
whether a Participant is a Specified Employee, the following provisions shall
apply:           (i) Identification of the individuals who fall within the
above-referenced definition of “key employee” shall be based upon the 12-month
period ending on each December 31st (referred to below as the “identification
date”). In applying the applicable provisions of Code Section 416(i) to identify
such individuals, “compensation” shall be determined in accordance with Treas.
Reg. §1.415(c)2(a) without regard to (i) any safe harbor provided in Treas. Reg.
§1.415(c)-2(d), (ii) any of the special timing rules provided in Treas. Reg.
§1.415(c)-2(e), and (iii) any of the special rules provided in Treas. Reg.
§1.415(c)-2(g); and     (ii) Each Participant who is among the individuals
identified as a “key employee” in accordance with part (i) of this Section 2(y)
shall be treated as a Specified Employee for purposes of this Plan if such
Participant experiences a Separation from Service during the 12-month period
that begins on the April 1st following the applicable identification date.   (z)
“Stock Unit Account” means the bookkeeping accounts established, pursuant to
Section 8(b)(ii), on behalf of each Director who elects, pursuant to Section
8(b), to have any of his or her Deferred Cash Compensation credited to a stock
unit account.   (aa) “Unforeseeable Emergency” means a severe financial hardship
to the Participant resulting from (i) an illness or accident of the Participant
or the Participant’s spouse, beneficiary, or dependent (as defined in Section
152 of the Code, without regard to Sections 152(b)(1), (b)(2), and (d)(1)(B) of
the Code), (ii) loss of the Participant’s property due to casualty, or (iii)
other similar extraordinary and unforeseeable circumstances arising as a result
of events beyond the Participant’s control, all as determined by the
Administrator based on the relevant facts and circumstances and as provided for
in Treas. Reg. §1.409A-3(i)(3) or any successor provision.   (bb) “Year” means a
calendar year.

SECTION 3. ELIGIBILITY.

Each Director shall be eligible to defer Eligible Compensation and to receive
Awards under the Plan.

SECTION 4. ADMINISTRATION.

This Plan shall be administered by the Administrator. Subject to the terms of
the Plan and applicable law, the Administrator shall have full power and
authority to: (i) interpret, construe and administer the Plan and any instrument
or agreement relating to, or Award granted or Accounts established under, the
Plan; (ii) establish, amend, suspend or waive such rules and regulations and
appoint such agents as it deems appropriate for the proper administration of the
Plan; and (iii) make any other determination and take any other action that it
deems necessary or desirable for the administration of this Plan. All decisions
of the Administrator shall be final, conclusive and binding upon all parties,
including the Company, the stockholders and the Directors.

4

--------------------------------------------------------------------------------

SECTION 5. SHARES SUBJECT TO THE PLAN.

(a)       Subject to adjustment as provided below, the number of Shares
available for issuance under the Plan shall be 2,000,000 Shares.   (b) If, after
the effective date of the Plan, any Shares covered by an Award or Stock Unit
Account, or to which such an Award relates, are forfeited, or if such an Award
or Account otherwise terminates without the delivery of Shares, then such
Shares, to the extent of any such forfeiture or termination, shall again be, or
shall become, available for issuance under the Plan.   (c) In the event that any
Award granted hereunder is exercised through the delivery of Shares, or in the
event that withholding tax liabilities arising from such Award are satisfied by
the withholding of Shares by the Company, the number of Shares available for
Awards under the Plan shall be increased by the number of Shares so surrendered
or withheld.   (d) Any Shares delivered pursuant to an Award or Stock Unit
Account may consist, in whole or in part, of authorized and unissued Shares or
of treasury Shares.   (e) In the event that any dividend or other distribution
(whether in the form of cash, Shares, other securities, or other property),
recapitalization, stock split, reverse stock split, reorganization, merger,
consolidation, split-up, spin-off, combination, repurchase or exchange of Shares
or other securities of the Company, issuance of warrants or other rights to
purchase Shares or other securities of the Company, or other similar corporate
transaction or event affects the Shares such that an adjustment is appropriate
in order to prevent dilution or enlargement of the benefits or potential
benefits intended to be made available under the Plan, then the Administrator
shall equitably adjust any or all of (i) the number of outstanding Restricted
Stock Units, (ii) the number and type of Shares credited to Stock Unit Accounts,
(iii) the number and type of Shares subject to Options, (iv) the exercise price
with respect to any Option or, if deemed appropriate, make provision for a cash
payment to the holder of an outstanding Option, and (v) the aggregate limit
specified in Section 5(a); provided, however, that no fractional Restricted
Stock Units or Shares shall be issued or outstanding hereunder. Any such
adjustment with respect to a “stock right” outstanding under the Plan, as
defined in Section 409A of the Code, will be made in a manner that is intended
to avoid imposition of any additional tax and penalty under Section 409A.

SECTION 6. OPTIONS.

After the effective date of this Plan, each Director will be granted annually an
Option to purchase 7,000 Shares. The Options granted will be nonstatutory stock
options not intended to qualify under Section 422 of the Code and shall have the
following terms and conditions:

(a)       Price and Term of Options. The purchase price per share of Shares
deliverable upon the exercise of each Option shall be 100% of the Fair Market
Value per share of the Shares on the date the Option is granted. In each Year,
the effective date for the annual grant of options to the Company’s executive
officers by the Compensation Committee of the Board (or any successor committee)
shall be the date Options are granted; provided that in any Year in which the
Compensation Committee does not grant options in connection with the annual
compensation review process, then the effective date of the first options
granted by the Compensation Committee in such Year shall be the date Options are
granted. Each Option shall have a term not to exceed ten years from the date of
grant.

5

--------------------------------------------------------------------------------


(b)       Payment. The Secretary shall determine the method or methods by which,
and the form or forms, including, without limitation, cash, Shares, or other
property, or any combination thereof, having a Fair Market Value on the exercise
date equal to the relevant exercise price, in which payment of the exercise
price with respect to an Option may be made or deemed to have been made.   (c)
Exercisability. Subject to Sections 6(d) and 6(e), Options shall become
exercisable in four equal annual installments commencing on the first
anniversary date of the grant.   (d) Change in Control. In the event of a Change
in Control, the provisions of Sections 6(c) and 6(e) shall not apply (except for
Section 6(e)(iv)(B), which shall apply) and Options outstanding under the Plan
shall be immediately exercisable in full and continue to full term.   (e)
Termination of Service as a Director. Except under the circumstances described
in Section 6(d), the effect of a Participant’s termination of service as a
member of the Board shall be as follows:     (i)       Termination for cause:
All outstanding Options held by the Participant shall be canceled immediately
upon termination.     (ii) Death: All outstanding Options held by the
Participant shall continue to full term, becoming exercisable in accordance with
Section 6(c), and shall be exercisable by such Participant’s heirs or legal
representatives.     (iii) Permanent disability, termination after 8 years of
service, termination by reason of ineligibility to stand for reelection under
the Company’s By-Laws: All outstanding Options held by the Participant shall
continue to full term, becoming exercisable in accordance with Section 6(c).    
(iv) Other: For any termination other than those specified above, all
outstanding Options held by the Participant shall be exercisable for 30 days
after the date of termination, only to the extent that such Options were
exercisable on the date of termination, except as follows:       (A)       If
the Participant dies within 30 days after his or her termination, then such
Participant’s heirs may exercise the Options for a period of up to one year
after the Participant’s death, but only to the extent any unexercised portion
was exercisable on the date of termination.       (B) If the Participant’s
termination occurs within 30 days before the effective date of a Change in
Control, then the Change in Control will be deemed to have occurred first and
the Options outstanding shall be immediately exercisable in full by the
Participant as of the date of the Change in Control and continue to full term.
   (f) Option Agreement. Each Option granted hereunder shall be evidenced by an
Award Agreement with the Company, which shall contain the terms and provisions
set forth herein and shall otherwise be consistent with the provisions of the
Plan.

6

--------------------------------------------------------------------------------

SECTION 7. RESTRICTED STOCK UNITS.

(a)       Grants of Restricted Stock Units.     (i)       Following the
effective date of this Plan, each Director shall, effective as of the date of
such individual’s initial election or appointment to the Board, be granted 2,000
Restricted Stock Units.     (ii) Effective November 30, 2006, each Director
shall also be granted annually 2,500 Restricted Stock Units. In each Year, the
effective date for the annual grant of restricted stock units to the Company’s
executive officers by the Compensation Committee of the Board (or any successor
committee) shall be the date Restricted Stock Units are granted; provided that
in any Year in which the Compensation Committee does not grant restricted stock
units in connection with the annual compensation review process, then the
effective date of the first restricted stock units granted by the Compensation
Committee in such Year shall be the date Restricted Stock Units are granted.    
(iii) Each Restricted Stock Unit granted pursuant to this Section 7(a) shall be
paid or settled by the issuance of one Share.     (iv) Vesting and Settlement.  
    (A)       Restricted Stock Units granted prior to November 30, 2006:        
(1)       Vesting. Restricted Stock Units granted prior to November 30, 2006,
shall vest upon the earliest to occur of (I) the member of the Board reaching
the age at which he or she is ineligible under the Company’s By-Laws to stand
for reelection to the Board, (II) completion of eight years of service as the
member of the Board, (III) the death or disability of the member of the Board,
and (IV) a Change in Control as defined in Section 2(g). In the event the
recipient of a Restricted Stock Unit terminates Board service prior to the
events described in (I) or (II) of this Section 7(a)(iv)(A)(1), for reasons
other than death or disability, the recipient’s Restricted Stock Units shall
terminate and all of the rights, title and interest of the recipient thereunder
shall be forfeited in their entirety.          (2) Settlement.           (I)
      Each Restricted Stock Unit granted prior to November 30, 2006, that vests
prior to January 1, 2005, shall be paid or settled upon the termination of the
recipient’s service as a member of the Board.           (II) Each Restricted
Stock Unit granted prior to November 30, 2006, that vests on or after January 1,
2005, shall be paid or settled upon the recipient’s Separation from Service as a
member of the Board; provided, however, that no such payment or settlement may
be made to a Specified Employee before the date that is six months after the
date of Separation from Service or, if earlier, the date of death.

7

--------------------------------------------------------------------------------


                     (B)       Restricted Stock Units granted on or after
November 30, 2006:     (1)       Vesting and Settlement. Subject to Section
7(a)(iv)(B)(2) and subject to a Director’s election to defer the settlement of
Restricted Stock Units pursuant to Section 8, the shares covered by the
Restricted Stock Units shall be paid or settled as soon as practicable after the
fourth anniversary of the date of grant.     (2) Change in Control. In the event
of a Change in Control, the provisions of Section 7(a)(iv)(B)(1) and (3) (except
(3)(IV)) shall not apply, any election by a Director to defer settlement of such
Restricted Stock Units pursuant to Section 8 shall be cancelled and any such
Restricted Stock Units outstanding under this Plan shall vest and be paid
immediately.     (3) Termination of Service as a Director. The effect of a
Participant’s termination of service as a member of the Board shall be as
follows:       (I)       Death. All outstanding Restricted Stock Units held by
the Participant shall continue to full term subject to the other terms and
conditions of this Plan, and shares shall be issued to such Participant’s heirs
at such times and in such manner as if the Participant were still a member of
the Board.       (II) Permanent disability, termination after 8 years of
service, termination by reason of ineligibility to stand for reelection under
the Company’s By-Laws. All outstanding Restricted Stock Units held by the
Participant shall continue to full term subject to the other terms and
conditions of this Plan, and shares shall be issued to such Participant at such
times and in such manner as if the Participant were still a member of the Board.
      (III) Other. For any termination other than those specified above, all
outstanding Restricted Stock Units held by the Participant shall terminate and
become void without any shares being issued, except as provided in Section
7(a)(iv)(B)(2).   (IV) If a Participant’s termination of service (other than for
cause) occurs within 30 days of a Change in Control, then the Change in Control
shall be deemed to have occurred first and the provisions of Section
7(a)(iv)(B)(2) shall apply.

8

--------------------------------------------------------------------------------


                     (C) Restricted Stock Unit Agreement. Each Restricted Stock
Unit granted under this Section 7(a) shall be evidenced by an Award Agreement
with the Company, which shall contain the terms and conditions set forth herein
and shall otherwise be consistent with the provisions of this Plan.        

(b)       Right to Dividend Equivalents. Each recipient of Restricted Stock
Units under this Plan shall have the right, during the period when such
Restricted Stock Units are outstanding and prior to the termination, forfeiture
or payment or settlement thereof, to receive dividend equivalents equal to the
amount or value of any cash or other distributions or dividends payable on the
same number of Shares. The Company shall accumulate dividend equivalents on each
dividend payment date and, unless a Director has elected to defer receipt of
such dividend equivalents pursuant to Section 8, pay such accumulated amounts
without interest in December of each fiscal year, but no later than March 15 of
the calendar year following the calendar year in which the related dividend is
declared.   (c) Issuance of Shares. A stock certificate or certificates shall be
registered and issued or other indicia of ownership of shares shall be issued,
in the name or for the benefit of the holder of Restricted Stock Units and
delivered to such holder as soon as practicable after such Restricted Stock
Units have become payable or settleable in accordance with the terms of the
Plan.

SECTION 8. DEFERRED COMPENSATION.

(a)       Deferral Election. Each Director may elect, with respect to any Year,
that all or any percentage of his or her Eligible Compensation be deferred in
accordance with the terms of this Plan.   (b) Cash Compensation Investment
Alternatives. Each Director may elect that his or her Deferred Cash Compensation
for any Year be credited to a Cash Account or a Stock Unit Account or to any
combination thereof.     (i)       Cash Accounts.       (A)       The Company
shall establish and maintain, as appropriate, separate unfunded Cash Accounts
for each Director who has elected that any portion of his or her Deferred Cash
Compensation be credited to a Cash Account. Amounts earned and deferred prior to
January 1, 2005, which a Director has elected to have credited to a Cash
Account, and interest earned thereon, shall be kept by the Company in a separate
account (“Pre-2005 Cash Account”). Amounts earned and deferred on or after
January 1, 2005, which a Director has elected to have credited to a Cash
Account, and interest earned thereon, shall be kept by the Company in a separate
account (“Post-2004 Cash Account”).

9

--------------------------------------------------------------------------------


                    (B)       As of the date on which any amount of a Director’s
Deferred Cash Compensation becomes payable, his or her Cash Account shall be
credited with an amount equal to that portion of such Deferred Cash Compensation
as such Director has elected be credited to his or her Cash Account.   (C) As of
the last day of each month, interest on each Cash Account shall be credited on
the average of the balances on the first and last day of such month. Interest
shall be credited at a rate equivalent to the average yield on corporate bonds
rated Aaa by Moody’s Investors Service on September 30 of the preceding Year (or
if there is no such yield reported for such date, then on the next preceding
date for which such a yield is reported) as published in Federal Reserve
Statistical Release H.15, or at such other rate that would qualify as a
“reasonable rate of interest” as defined by Section 409A of the Code, as may be
determined by the G&SR Committee for each Year.  

           (ii)    Stock Unit Accounts.     (A)       The Company shall
establish and maintain, as appropriate, separate unfunded Stock Unit Accounts
for each Director who has elected that any portion of his or her Deferred Cash
Compensation be credited to a Stock Unit Account. Amounts earned and deferred
prior to January 1, 2005, that a Director has elected to have credited to a
Stock Unit Account and dividend equivalents attributable to those amounts shall
be kept by the Company in a separate account (“Pre-2005 Stock Unit Account”).
Amounts earned and deferred on or after January 1, 2005, that a Director has
elected to have credited to a Stock Unit Account and dividend equivalents
attributable to those stock units shall be kept by the Company in a separate
account (“Post-2004 Stock Unit Account”). Amounts shall be credited to such
Stock Unit Account as follows:       (1)       As of each date on which any
amount of a Director’s Deferred Cash Compensation becomes payable, his or her
Stock Unit Account shall be credited with that number of units as are equal to
the number of full or fractional Shares as could be purchased at the Fair Market
Value on the first trading day preceding such date with the portion of such
Deferred Cash Compensation as such Director has elected be credited to his or
her Stock Unit Account.       (2) As of the payment date for each dividend on
Shares declared by the Board, there shall be credited to each Stock Unit Account
that number of units as are equal to the number of full or fractional Shares as
could be purchased at the Fair Market Value on the first trading day preceding
the payment date for such dividend with an amount equal to the product of: (i)
the dividend per share, and (ii) the number of units in such Stock Unit Account
immediately prior to the record date for such dividend.

10

--------------------------------------------------------------------------------


(c)       Restricted Stock Units. Each Director may elect to defer all or a
portion of any Restricted Stock Unit granted after November 30, 2006.   (d)
Dividend Equivalents. Each Director may elect to defer all or a portion of any
dividend equivalents paid on Restricted Stock Units granted under the Plan.  
(e) Time of Election. An election to defer all or any portion of Eligible
Compensation for any Year shall be made in writing in the form (“Election Form”)
prescribed by the Secretary. The Election Form shall contain the Participant’s
elections as to the time of distribution of any compensation so deferred.    
(i)       A Participant may elect that his or her Pre-2005 Account be
distributed at the time or times indicated below:       (A)       Entire balance
to be distributed immediately after termination of service for any reason other
than death;       (B) Entire balance to be distributed a number of months, as
specified by the Participant on the Election Form, after termination of service
for any reason other than death, but not later than ten years following such
termination of service.       (C) Approximately equal monthly installments for a
number of months, as specified by the Participant on the Election Form,
commencing the month after termination of service for any reason other than
death, provided that distribution shall be completed not later than ten years
following such termination of service.       (D) A percentage of the entire
balance to be paid on certain dates, with such percentages and dates specified
by the Participant on the Election Form, provided that distribution shall
commence no earlier than termination of service for any reason other than death,
and shall be completed not later than ten years following such termination of
service.     (ii) A Participant may elect that his or her Post-2004 Account be
distributed at the time or times indicated below:       (A) Entire balance to be
distributed immediately after Separation from Service for any reason other than
death;       (B) Entire balance to be distributed a number of months, as
specified by the Participant on the Election Form, after Separation from Service
for any reason other than death, but not later than ten years following such
Separation from Service.   (C) Approximately equal monthly installments for a
number of months, as specified by the Participant on the Election Form,
commencing the month after Separation from Service for any reason other than
death, provided that distribution shall be completed not later than ten years
following such Separation from Service.

11

--------------------------------------------------------------------------------


    (D) A percentage of the entire balance to be paid on certain dates, with
such percentages and dates specified by the Participant on the Election Form,
provided that distribution shall commence no earlier than Separation from
Service for any reason other than death, and shall be completed not later than
ten years following such Separation from Service.     (iii)       A Participant
may revoke an election as to the time of distribution and substitute a new
election therefore by submitting an Election Form to the Secretary in accordance
with the following criteria:       (A)       With respect to his or her Pre-2005
Account, any new election must be made at least 12 months prior to the date of
distribution that would otherwise have been applicable; and       (B) With
respect to his or her Post-2004 Account: (I) any new election regarding the time
of distribution must result in a minimum of five (5) years’ lapse between the
currently applicable date and the new date of distribution (as determined in
accordance with the Regulations under Section 409A of the Code); and (II) the
election must be made at least twelve (12) months prior to the date of
distribution that would otherwise have been applicable.     (iv) Except as
hereinafter provided, to be effective, an Election Form relating to payments in
a Year or Restricted Stock Units that may be granted in such Year must be
received by the Secretary on or before December 31 of the preceding Year. In the
case of a Director’s initial election to the Board, the initial Election Form
must be received not more than 30 days following his or her election to the
Board and, if received within such 30- day period, the Election Form shall be
effective only for Eligible Compensation earned after the election becomes
irrevocable pursuant to Section 8(f). The time of election and the time of
distribution shall comply in all respects with the applicable requirements of
Section 409A of the Code.   (f)       Irrevocability of Election. A Director’s
election to defer all or any portion of his or her Eligible Compensation for any
Year and a revocation and substitution of an election regarding the time of
distribution shall be irrevocable upon receipt by the Secretary of a completed
Election Form from the Director.   (g) Form of Distributions. (i) Distributions
of amounts credited to each Participant’s Cash Account shall be made in cash.
(ii) Distributions of units credited to each Participant’s Stock Unit Account
shall be made by issuing to such Participant an equivalent number of Shares;
provided, however, that no fractional shares will be issued and any fractional
unit will be distributed by payment of cash in the amount represented by such
fractional unit based on the Fair Market Value on the date preceding the date of
payment.

12

--------------------------------------------------------------------------------


  (iii) Distribution of Shares relating to vested Restricted Stock Units the
Participant has elected to defer shall be made by issuing to such Participant
the whole number of Shares attributable to such vested Restricted Stock Units;
provided, however, that no fractional shares will be issued and any fractional
unit will be distributed by payment of cash in the amount represented by such
fractional unit based on the Fair Market Value on the date preceding the date of
payment.   (h)       Time of Distributions.     (i)       Normal Distributions.
Except as otherwise hereinafter provided, distributions of Deferred Compensation
in a Participant’s Pre-2005 Account shall be made (A) on the first day of the
month following such Director’s termination of service on the Board for any
reason other than death, or (B) at such later time as the Participant has
elected on his or her Election Form in accordance with the terms of this Plan.
Except as otherwise hereinafter provided, distributions of Deferred Compensation
in a Participant’s Post-2004 Account shall be made (Y) on the first day of the
month following such Participant’s Separation from Service on the Board for any
reason other than death, or (Z) at such later time as the Participant has
elected on his or her Election Form in accordance with the terms of this Plan.  
    Notwithstanding the foregoing, no distribution from a Post-2004 Account may
be made to a Specified Employee before the date that is six months after the
date of Separation from Service or, if earlier, the date of death.     (ii)
Early Distributions. An earlier distribution may be made:       (A)       For
amounts in a Pre-2005 Account, at the discretion of the Administrator, upon a
finding that a Participant is suffering a significant financial hardship caused
by a recent event or events not within such Participant’s control; provided,
however, that in such event, the cash or shares distributed shall be limited to
those amounts necessary to accommodate the financial hardship, as determined by
the Administrator;       (B) For amounts in a Post-2004 Account, upon a finding
that the Participant is suffering from an Unforeseeable Emergency, a withdrawal
on account of Unforeseeable Emergency may not be made to the extent that such
emergency is or may be relieved (1) through reimbursement or compensation from
insurance or otherwise, (2) by liquidation of the Participant’s assets, to the
extent the liquidation of such assets would not cause severe financial hardship,
or (3) by cessation of deferrals under the Plan.         Withdrawal because of
an Unforeseeable Emergency must be limited to the amount reasonably necessary to
satisfy the emergency need (which may include amounts necessary to pay any
federal, state, local, or foreign income taxes or penalties reasonably
anticipated to result from the distribution), as determined by the
Administrator, in its sole discretion. The Participant must apply in writing for
a payment upon an “Unforeseeable Emergency,” using the form prescribed by the
Administrator. The Administrator retains the sole and absolute discretion to
grant or deny a payment upon an Unforeseeable Emergency. In the event of
approval of a payment upon an Unforeseeable Emergency, the Participant’s
outstanding deferral elections under the Plan shall be cancelled.

13

--------------------------------------------------------------------------------


(i)       Death of Participant. Notwithstanding the foregoing, in the event of
the death of a Participant prior to receipt by such Participant of the full
amount of cash and number of shares to be distributed from the Pre-2005 Account
or Post- 2004 Account, all such cash and/or shares will be distributed to the
beneficiary or beneficiaries designated by the Participant, or if no beneficiary
has been designated, to the Participant’s estate as soon as practicable
following the month in which the death occurred. Shares to be distributed to the
Participant in connection with deferred Restricted Stock Units shall also be
distributed as described in the preceding sentence but in no event earlier than
the fourth anniversary of the date of grant.   (j) Certain Rights Reserved by
the Company. In the event that, pursuant to Section 10, the Company suspends,
modifies or terminates this Plan, the Company shall have the right to distribute
to each Participant all amounts in such Participant’s Cash Account or Shares
equivalent to units in such Participant’s Stock Unit Account, including, in the
case of Stock Unit Accounts, the right to distribute cash equivalent to the
units in such Accounts and all Shares attributable to vested Restricted Stock
Units that a Participant has elected to defer, provided that any such
suspension, modification or termination may be effected without penalty under
Section 409A of the Code.   (k) Certain Affiliations. (i) In the event that any
Participant terminates his or her membership on the Board and becomes affiliated
with a government agency or with any private company or firm that the G&SR
Committee believes to be in competition with the Company, the Board may, at its
discretion, require a distribution of all amounts in any Participant’s Pre-2005
Cash Account or shares equivalent to units in such Participant’s Pre-2005 Stock
Unit Account. (ii) In the event that any Participant terminates his or her
membership on the Board and becomes affiliated with a government agency, all
amounts in any Participant’s Post-2004 Cash Account, shares equivalent to units
in such Participant’s Post-2004 Stock Unit Account and Shares attributable to
Restricted Stock Units that vested on or after January 1, 2005, that such
Participant has elected to defer will be distributed to the Participant if such
payment is necessary to avoid violation of any applicable Federal, state, local
or foreign ethics or conflict of interest law or if necessary to comply with an
ethics agreement with the federal government.

SECTION 9. OTHER STOCK-BASED AWARDS.

The Administrator is hereby authorized to grant to Directors such other Awards
(including, without limitation, stock appreciation rights and rights to
dividends and dividend equivalents) that are denominated or payable in, valued
in whole or in part by reference to, or otherwise based on or related to, Shares
(including, without limitation, securities convertible into Shares) as are
deemed by the Administrator to be consistent with the purposes of the Plan.
Subject to the terms of the Plan, the Administrator shall determine the terms
and conditions of such Awards. Shares or other securities delivered pursuant to
a purchase right granted under this Section 9 shall be purchased for such
consideration, which may be paid by such method or methods and in such form or
forms, including, without limitation, cash, Shares, other securities, other
Awards, or other property, or any combination thereof, as the Administrator
shall determine, the value of which consideration, as established by the
Administrator, shall not be less than the Fair Market Value of such Shares or
other securities as of the date such purchase right is granted. The Company
intends that such other Awards granted pursuant to this Section shall comply
with Section 409A of the Code if applicable.

14

--------------------------------------------------------------------------------

SECTION 10. AMENDMENT AND TERMINATION.

Except to the extent prohibited by or inconsistent with applicable law:

(a)       Amendments to the Plan. The Board may amend, alter, suspend,
discontinue or terminate the Plan, including, without limitation, the number of
shares subject to Awards granted pursuant to Sections 6 and 7, without the
consent of any stockholder, Participant, other holder or beneficiary of any
Award, or other person; provided, however, that no such amendment, alteration,
suspension, discontinuation or termination shall be made without (i) stockholder
approval if such approval is necessary to qualify for or comply with any tax or
regulatory requirement for which or with which the Board deems it necessary or
desirable to qualify or comply or (ii) the consent of the affected Participant,
if such action would adversely affect the rights of such Participant under any
outstanding Award; and provided further, that no such amendment or alteration
shall increase the aggregate number of shares that may be issued under the Plan
except as provided in Section 5(e). In addition, any such amendment shall be in
compliance with Section 409A of the Code. However, the Company makes no
representations or covenants that Awards will comply with Section 409A.
Notwithstanding any other provision of the Plan or any Award Agreement, no such
amendment, alteration, suspension, discontinuation or termination shall be made
that would (1) permit Options to be granted with a per Share exercise price of
less than the Fair Market Value of a Share on the date of grant thereof or (2)
except as provided in Section 5(e), (x) reduce the exercise price of any Option
established at the time of grant thereof, (y) be treated as a repricing under
U.S. generally accepted accounting principles (“GAAP”) or (z) cancel an Option
at a time when its exercise price is equal to or greater than the Fair Market
Value of a Share, in exchange for another Option, restricted stock unit or other
equity, unless such cancellation and exchange occurs in connection with a
merger, acquisition, spin-off or other similar corporate transaction. A
cancellation and exchange described in clause (z) of the immediately preceding
sentence is prohibited regardless of whether the option, restricted stock unit
or other equity is delivered simultaneously with the cancellation and regardless
of whether the cancellation and exchange is treated as a repricing under GAAP or
is voluntary on the part of the Participant.   (b) Correction of Defects,
Omissions and Inconsistencies. The Administrator may correct any defect, supply
any omission, or reconcile any inconsistency in the Plan or any Award in the
manner and to the extent it shall deem desirable to carry the Plan into effect.

15

--------------------------------------------------------------------------------

SECTION 11. GENERAL PROVISIONS.

(a)       No Rights of Stockholders. Neither a Participant nor a Participant’s
legal representative shall be, or have any of the rights and privileges of, a
stockholder of the Company in respect of any Shares issuable under the Plan in
connection with any Award or Account, in whole or in part, unless and until
certificates or other indicia of ownership of such shares shall have been
issued.   (b) Limits of Transfer of Awards. No Award and no right under any such
Award, shall be assignable, alienable, saleable or transferable by a Participant
otherwise than by will or by the laws of descent and distribution. During the
Participant’s lifetime, rights under an Award shall be exercisable only by the
Participant, or if permissible under applicable law, by the Participant’s
guardian or legal representative.   (c) No Limit on Other Compensation
Arrangements. Nothing contained in the Plan shall prevent the Company from
adopting or continuing in effect other or additional compensation arrangements,
and such arrangements may be either generally applicable or applicable only in
specific cases.   (d) Governing Law. The validity, construction, and effect of
the Plan and any rules and regulations relating to the Plan shall be determined
in accordance with the laws of the State of Delaware and applicable federal law.
  (e) Severability. If any provision of the Plan or any Award Agreement is or
becomes or is deemed to be invalid, illegal, or unenforceable in any
jurisdiction, or as to any person, Award or Account, or would disqualify the
Plan or any Award under any law deemed applicable by the Administrator, such
provision shall be construed or deemed amended to conform to applicable laws, or
if it cannot be so construed or deemed amended without, in the determination of
the Administrator, materially altering the intent of the Plan or the Award, such
provision shall be stricken as to such jurisdiction, person or Award, and the
remainder of the Plan and any such Award shall remain in full force and effect.
  (f) No Trust or Fund Created. Neither the Plan nor any Award or Account shall
create or be construed to create a trust or separate fund of any kind or a
fiduciary relationship between the Company and a Participant or any other
person. To the extent that any person acquires a right to receive an Award or
Account, or Shares pursuant to an Award or Account, from the Company pursuant to
this Plan, such right shall be no greater than the right of any unsecured
general creditor of the Company.   (g) Accounts Unsecured. Until distributed,
all amounts credited to any Cash Accounts or represented by units credited to
any Stock Unit Account shall be property of the Company, available for the
Company’s use, and subject to the claims of general creditors of the Company.
The rights of any Participant or beneficiary to distributions under this Plan
are not subject to anticipation, alienation, sale, transfer, assignment, or
encumbrance, and shall not be subject to the debts or liabilities of any
Participant or beneficiary.

16

--------------------------------------------------------------------------------


(h)       Withholding. The Company shall be authorized to withhold from any
Awards granted or any transfer made under any Award or under the Plan or from
any dividend equivalents to be paid on Restricted Stock Units the amount (in
cash, Shares, other securities, or other property) of any taxes required to be
withheld in respect of a grant, exercise, payment or settlement of an Award or
any payment of dividend equivalents under Restricted Stock Units or under the
Plan and to take such other action as may be necessary in the opinion of the
Company to satisfy all obligations for the payment of any such taxes.   (i) No
Right to Continued Board Membership. The grant of an Award or establishment of
an Account shall not be construed as giving a Participant the right to be
retained as a director of the Company. The Board may at any time fail or refuse
to nominate a Participant for election to the Board, and the stockholders of the
Company may at any election fail or refuse to elect any Participant to the Board
free from any liability or claim under this Plan or any Award or Account.   (j)
409A Compliance. The Company makes no representations or covenants that any
Award granted or Deferred Compensation arrangement maintained under the Plan
will comply with Section 409A.

SECTION 12. EFFECTIVE DATE OF PLAN.

The Plan shall be effective as of the date of its approval by the stockholders
of the Company.

SECTION 13. TERM OF THE PLAN.

No Award shall be granted or compensation deferred under the Plan after the
seventh anniversary of the Effective Date of the Plan. However, unless otherwise
expressly provided in the Plan or in an applicable Award Agreement, any Award
granted or Account established prior to the termination of the Plan may extend
beyond such date, and the authority of the Committee to amend, alter, adjust,
suspend, discontinue, or terminate any such Award or Account, or to waive any
conditions or rights thereunder, and the authority of the Board to amend the
Plan, shall extend beyond such date.

17

--------------------------------------------------------------------------------